DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 10-16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claims 10-16, the claims are replete with ambiguities and indefinite language. The examples below are merely exemplary.   
Regarding claim 10, the limitation of “a first part of the frame member is configured to be immovably fixed to a first side of the actuator with first fastening elements and a second part of the frame member is configured to be immovably fixed to a second side of the actuator with first fastening elements” is ambiguous.  Does this mean that the first part and second part are fixed with the same fastening elements (i.e., one fastening element fastens both first and second parts) or merely the same “type” of fastening elements (i.e., multiple units of “first fastening elements” are used on the first and second parts?  
Regarding claim 10, lines 8-9, the term “mutual crimp joint” is ambiguous.  “Crimp joints” are well known in the art and have a well understood meaning.  See e.g., Crimp joints, bqcable.com; Crimp (joining), https://en.wikipedia.org/wiki/Crimp_(joining).  “Crimp”  means 1: to cause to become wavy, bent, or pinched.  https://www.merriam-webster.com/dictionary/crimp.  As understood by the examiner, the disclosed device does not use or have any “crimp joints.”  Furthermore, it is unknown what a “mutual” crimp joint is, as opposed to a simple “crimp joint.”  It is unknown what would or would not be considered to be a “mutual crimp joint” as claimed.
Regarding claim 10, line 10, in reference to the "or” in line 10, there is no clear identification where the first alternative subject of the "or" begins or where the second alternative subject of the or ends.   It is unclear where the first alternative subject of the “or” begins (e.g., line 7, or line 8, or line 9).  It is unclear where the second alternative subject of the “or” ends (e.g., line 12 after “actuator” or line 14 after “elements” or line 15).
Regarding claim 10, line 10, “the second fastening elements . . .” lacks antecedent basis and is ambiguous.  What “second fastening elements?”
Regarding claim 10, line 12, the limitation of “and a support member . . . .” is indefinite.  It is unclear what the words or clause or limitation the “and” is connecting to, so as to be taken jointly.  
The claim limitations beyond line 8 are given little weight because it is unknown what the limitations mean.
Regarding claim 11, the limitation of “its frame member and support member” is ambiguous because the limitations regarding the support member in claim 10 are ambiguous.  Claim 10 does not indicate “what” (if anything) includes a “support member.”  Therefore the “support member” lacks clear antecedent basis and is ambiguous.  
Regarding claim 12, the term “screw-locked manner” is indefinite.  It is unknown what or would not be considered a “screw-locked manner.”
Regarding claim 13, the term “a screw locked, cable tied manner” is indefinite.  It is unknown what or would not be considered “for coupling” in a “a screw locked, cable tied manner.”  
Regarding claim 13, “the second fastening elements” lacks antecedent basis and is ambiguous.  What “second fastening elements?”
Regarding claim 14, “the second fastening elements” lacks antecedent basis and is ambiguous.  What “second fastening elements?”
Regarding claim 14, the limitation that “the second fastening elements are arranged in a cable tie type manner” is indefinite.  What does it mean for a fastening element to be “arranged in” a “cable tie type manner?”
Regarding claim 15, the second fastening element” lacks antecedent basis and is ambiguous.  What “second fastening element?”
Regarding claim 16, “the RJ communications card . . .” lacks antecedent basis and is ambiguous as to what it refers to.

Claim Rejections - 35 USC § 102 and 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


Claims 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Pulizzi US 6679722
Regarding claim 10, Pulizzi discloses a fixing device to secure (i.e., capable of securing) an RJ interface as described, 
the fixing device includes a frame member 20, 
a first part 80 of the frame member is configured to be immovably fixed to a first side of the actuator with first fastening elements 94 and a second part 82 of the frame member is configured to be immovably fixed to a second side of the actuator with first fastening elements 94, wherein the second side of the actuator is the opposite side of the actuator than the first side.  As set out above, the remainder of the claim limitations are unintelligible and given little weight.  As understood by the examiner, Pulizzi discloses the claimed device and minor variations would have been obvious.
Per claim 11, the frame member is constructed as an integral entity and the rigid material is a structurally rigid metal, plastic, reinforced plastic, ceramic, composite material and/or the like.
Per claim 12, the frame member is provided with a fastening arrangement (holes 106) for the first fastening elements for coupling the fixing device in a screw-locked manner to the actuator.
Regarding claim 13, the support member is claimed in the alternative in claim 10, and the support member is not necessarily part of the claimed device as set out in claim 10, therefore the limitations of claim 13 are immaterial.
Regarding claims 14, 15, and 16, the claims are indefinite as set out above.  As understood by the examiner, Pulizzi discloses fastening element(s) as claimed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSS GUSHI whose telephone number is (571)272-2005.  The examiner can normally be reached on Monday-Thursday, 8:30 - 5:00.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ROSS N GUSHI/Primary Examiner, Art Unit 2833